Case 20-41501-bem        Doc 13    Filed 11/05/20 Entered 11/05/20 08:40:14   Desc
                                       Page 1 of 2




                         UNITED STATES BANKRUPTCY COURT
                          NORTHERN DISTRICT OF GEORGIA
                                  ROME DIVISION

 IN RE:     RHONDA A. GRANT,                     {   CHAPTER 13
                                                 {
                                                 {
            DEBTOR(S)                            {   CASE NO. R20-41501-BEM
                                                 {
                                                 {   JUDGE ELLIS-MONRO

                                   SUPPLEMENTAL
                            OBJECTION TO CONFIRMATION

      COMES NOW Mary Ida Townson, TRUSTEE herein, and objects to
 Confirmation of the plan for the following reasons:

      1.   The proposed plan fails to provide for the treatment
 of Conn Appliances, Inc. d/b/a Conn’s HomePlus as servicer-in-
 fact and attorney-in-fact for Conn Credit I, LP. However, said
 creditor has filed a secured claim.

      WHEREFORE, the Trustee moves the Court to inquire into the
 above objections, deny confirmation of this Debtor’s(s’) Plan and
 to dismiss the case; or, in the alternative, convert the case to
 one under Chapter 7.

        November 5, 2020


                                                      /s
                                           Sonya Buckley Gordon, Esq.
                                           for Chapter 13 Trustee
                                           GA. Bar No. 140987




 Mary Ida Townson, Chapter 13 Trustee
 285 Peachtree Center Ave, Ste 1600
 Atlanta, GA 30303
 404-525-1110
 sonyab@atlch13tt.com
Case 20-41501-bem        Doc 13    Filed 11/05/20 Entered 11/05/20 08:40:14   Desc
                                       Page 2 of 2




 R20-41501-BEM
                              CERTIFICATE OF SERVICE

      This is to certify that on this day I caused a copy of the
 foregoing pleading to be served via United States First Class
 Mail, with adequate postage thereon, on the following parties at
 the address shown for each:

 DEBTOR(S):

 RHONDA A. GRANT
 605 W WOODLAND DR
 DALTON, GA 30721-2762


 I further certify that I have on this day electronically filed
 the pleading using the Bankruptcy Court's Electronic Filing
 program, which sends a notice of this document and an
 accompanying link to this document to the following parties who
 have appeared in this case under the Bankruptcy Court's
 Electronic Case Filing program:

 SAEGER & ASSOCIATES


 This 5th    day of November, 2020



            /s
 Sonya Buckley Gordon, Esq.
 for Chapter 13 Trustee
 GA Bar No. 140987




 Mary Ida Townson, Chapter 13 Trustee
 285 Peachtree Center Ave, Ste 1600
 Atlanta, GA 30303
 404-525-1110
 sonyab@atlch13tt.com
